                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 BRIAN PALCUH,

         Plaintiff,                                                        ORDER
 v.
                                                                   Case No. 21-cv-436-jdp
 JASON BENZEL, et al

         Defendants.


       Plaintiff Brian Palcuh has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed without

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than July 27, 2021. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                              ORDER

       IT IS ORDERED that plaintiff Brian Palcuh may have until July 27, 2021 to submit a

trust fund account statement for the period beginning approximately January 6, 2021 and

ending approximately July 6, 2021. If, by July 27, 2021, plaintiff fails to respond to this order,
I will assume that plaintiff wishes to withdraw this action voluntarily. In that event, the case

will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 6th day of July, 2021.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
